United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 24, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30466
                           Summary Calendar



KASCHANDRA S. GREER, individually as the daughter of/and
representative of the estate of Donnie James, SARAH SCOTT,
IRMA CLAYTON, SANDRA BRITTON, ALTHEA TOLIVER, BOSIE JAMES,
RONNIE JAMES, JEWEL SCOTT, GLENN JAMES, GLENDA JONES, MOSES
JACKSON

                       Plaintiffs - Appellants

     and

CHANTELL PAYNE

                       Appellant

     v.

QUYAN TRAN, DR, DEPARTMENT OF CORRECTIONS, EDGAR C DAY, JR,
Warden, UNIDENTIFIED PARTIES, RICHARD L STALDER

                       Defendants - Appellees

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 3:02-CV-3145
                        --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Kaschandra S. Greer, individually and as the daughter of/and

representative of the estate of Donnie James, appeals the

district court’s summary-judgment dismissal of her civil rights

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30466
                               -2-

complaint under 42 U.S.C. § 1983.    James died while imprisoned at

Washington Correctional Institute (WCI) after falling into a

diabetic ketoacidotic coma.

     Greer argues that the district court erred in determining

that Dr. Quyen Tran, a doctor at WCI, did not personally act with

deliberate indifference to James’s serious medical needs in

violation of James’s Eighth Amendment rights.   However, Tran

tested for and ruled out diabetes mellitus shortly after James’s

arrival at WCI, and there is no indication in the record,

including Tran’s affidavit, that Tran knew either that James was

diabetic or that James experienced any symptoms before falling

into a diabetic ketoacidotic coma.   Accordingly, the district

court did not err in granting summary judgment on this issue.

See Farmer v. Brennan, 511 U.S. 825, 847 (1994); Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)

(unsubstantiated assertions are not sufficient to satisfy a

nonmovant’s summary judgment burden); Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991).

     Greer also argues that the district court erred in

determining that Tran, former WCI warden Edgar Day, Jr., and

Louisiana Department of Corrections Secretary Richard Stadler, in

their supervisory capacities, did not violate James’s Eighth

Amendment rights by their deliberate indifference to James’s

serious medical needs by failing to train subordinate officers in

the appropriate manner to recognize and treat James’s condition.
                             No. 04-30466
                                  -3-

However, Greer does not indicate which officers, if any, were

inappropriately trained.    Furthermore, nothing in the record

indicates that James in fact exhibited or complained of the

symptoms that normally precede a diabetic coma or that any

officers witnessed any of these symptoms.    Because Greer has not

shown that the appellants’ training of officers had any causal

connection with the alleged constitutional violation, the

district court did not err in granting summary judgment on this

issue.   See Thompson v. Upshur County, 245 F.3d 447, 459 (5th

Cir. 2001); Little, 37 F.3d at 1075; Thompkins v. Belt, 828 F.2d

298, 304 (5th Cir. 1987).

     Greer further contends that a policy described on WCI

medical request forms unconstitutionally deters prisoners from

seeking treatment and demonstrates the defendants’ deliberate

indifference toward James and other prisoners.    However, Greer

has not alleged any facts indicating that the policy in fact

deterred James from seeking medical attention.     Furthermore,

prison medical records indicate that James regularly visited the

infirmary and that he had declared himself a medical emergency in

the past in spite of the policy.    The district court did not err

in determining that there was no genuine issue of material fact

concerning this issue.     See Little, 37 F.3d at 1075; Thompkins,

828 F.2d at 304.

     AFFIRMED.